Citation Nr: 1432477	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-13 853	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a February 2009 Board decision that granted a September 25, 1986 effective date, and no earlier, for the award of service connection for a schizoaffective disorder.

(The issues of entitlement to an effective date earlier than September 25, 1986, for the grant of entitlement to a total disability rating based on individual employability, entitlement to an initial rating in excess of 70 percent for service-connected schizoaffective disorder, entitlement to an effective date earlier than September 25, 1986 for eligibility for Dependents' Educational Assistance under 38 U.S.C. § Chapter 35, entitlement to an effective date earlier than September 25, 1986 for additional compensation for a spouse, and entitlement to an effective date earlier than September 25, 1986 for additional compensation for a dependent child, and entitlement to service connection for sleep apnea, are the subject of a separation decision of the Board under Docket Number 11-25 334.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel

INTRODUCTION

The moving party served on active duty from August 1972 to October 1974.  This matter comes before the Board of Veteran's Appeals (Board) following receipt of the moving party's September 2011 motion alleging clear and unmistakable error in a February 2009 Board decision.    


FINDING OF FACT

The moving party has not identified the alleged clear and unmistakable error of fact or law in the February 2009 Board decision, has not identified the legal or factual basis for any alleged error, and has not identified why the result would have been manifestly different but for the alleged error.   


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  Given the parameters of the law surrounding clear and unmistakable error, VA's duties to notify and assist are not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  See also VAOPGCPREC 12-2001 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed").  Nevertheless, an August 2012 letter to the moving party provided notice of the motion for clear and unmistakable error and advised him to review the rules relating to clear and unmistakable error motions located in 38 U.S.C. § 7111 and 38 C.F.R. § 20.1400-1411.  

A Board decision is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 7111.  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a) (2013).  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the adjudication of the appeal, which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403 (b) (2013).  Examples of situations that are not clear and unmistakable error include:  changed diagnosis, duty to assist, evaluation of evidence, and change in interpretation of statute or regulation.  38 C.F.R. § 20.1403(d)-(e) (2013). 

Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

The February 2009 Board decision granted an effective date of September 25, 1986 and no earlier, for the award of service connection for a schizoaffective disorder.  In February 2009, the moving party was provided notice of the decision and his procedural and appellate rights.  The moving party filed a motion for reconsideration, but such was withdrawn.  The moving party did not initiate an appeal of the February 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The February 2009 Board decision is final.  38 C.F.R. § 20.1100 (2013).  

In September 2011, the moving party filed a motion for reversal or revision of the February 2009 Board decision due to clear and unmistakable error.  

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2013). 

In the September 2011 motion, the moving party stated that he is entitled to an earlier effective date of 1974 because he timely filed a claim at that time.  He stated that he was denied a claim in 1974, but was misrepresented by the State of Alabama's Department of Veterans Affairs.  He recited language from VA regulations pertaining to the assignment of effective dates.  38 C.F.R. § 3.400 (2013).  He cited 38 C.F.R. § 3.102, with respect to resolution of reasonable doubt in favor of the claimant, revision of decisions based on error, 38 C.F.R. § 3.105(a), 38 C.F.R. § 4.42 regarding providing a complete medical examination of injury cases, and 38 C.F.R. § 3.12 pertaining to character of discharge. 

In carefully reviewing the moving party's motion, the Board finds that the requirements of 38 C.F.R. § 20.1404(b) have not been met.  

The moving party has only presented general arguments, including complaints regarding untimely medical care and misrepresentation by his prior representative as to why he is entitled to an earlier effective date of 1974.  He recited statutory language from VA regulations, but made no accompanying clear or specific contention regarding any alleged error or misapplication of law in the February 2009 Board decision.  His allegations are not set forth clearly and specifically, rather, at the most, are nonspecific allegations of error and/or failure to give due process.  The moving party stated that there was a failure to give timely medical care and cited to language regarding VA providing a complete medical examination.  38 C.F.R. § 4.42.  A failure of VA's duty to assist is not an example of clear and unmistakable error.  38 C.F.R. § 20.1403(d) (2013).  The moving party's motion does not set forth clearly and specifically the alleged clear and unmistakable error, or errors of fact or law in the Board decision, any legal or factual basis for such allegation of error, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).

Under these circumstances, the moving party's motion fails to comply with the pleading requirements set forth in 38 C.F.R. § 20.1404(b).  The motion is dismissed without prejudice.  See also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  


ORDER

The motion alleging CUE in a February 2009 Board decision that granted an effective date of September 25, 1986, and no earlier, for an award of service connection for schizoaffective disorder, is dismissed without prejudice to refiling.




	                       ____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2013) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2013).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




